 


 HR 6867 ENR: Unemployment Compensation Extension Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6867 
 
AN ACT 
To provide for additional emergency unemployment compensation. 
 
 
1.Short titleThis Act may be cited as the Unemployment Compensation Extension Act of 2008.  
2.Additional first-tier benefitsSection 4002(b)(1) of the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (A), by striking 50 and inserting 80; and 
(2)in subparagraph (B), by striking 13 and inserting 20. 
3.Second-tier benefitsSection 4002 of the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is amended by adding at the end the following: 
 
(c)Special rule 
(1)In generalIf, at the time that the amount established in an individual’s account under subsection (b)(1) is exhausted or at any time thereafter, such individual’s State is in an extended benefit period (as determined under paragraph (2)), such account shall be augmented by an amount equal to the lesser of— 
(A)50 percent of the total amount of regular compensation (including dependents’ allowances) payable to the individual during the individual’s benefit year under the State law, or 
(B)13 times the individual’s average weekly benefit amount (as determined under subsection (b)(2)) for the benefit year. 
(2)Extended benefit periodFor purposes of paragraph (1), a State shall be considered to be in an extended benefit period, as of any given time, if— 
(A)such a period is then in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970; 
(B)such a period would then be in effect for such State under such Act if section 203(d) of such Act— 
(i)were applied by substituting 4 for 5 each place it appears; and 
(ii)did not include the requirement under paragraph (1)(A) thereof; or 
(C)such a period would then be in effect for such State under such Act if— 
(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and 
(ii)such section 203(f)— 
(I)were applied by substituting 6.0 for 6.5 in paragraph (1)(A)(i) thereof; and 
(II)did not include the requirement under paragraph (1)(A)(ii) thereof. 
(3)LimitationThe account of an individual may be augmented not more than once under this subsection.. 
4.Phaseout provisionsSection 4007(b) of the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is amended— 
(1)in paragraph (1), by striking paragraph (2), and inserting paragraphs (2) and (3),; and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)No augmentation after March 31, 2009If the amount established in an individual’s account under subsection (b)(1) is exhausted after March 31, 2009, then section 4002(c) shall not apply and such account shall not be augmented under such section, regardless of whether such individual’s State is in an extended benefit period (as determined under paragraph (2) of such section).  
(3)TerminationNo compensation under this title shall be payable for any week beginning after August 27, 2009.. 
5.Temporary Federal matching for the first week of extended benefits for States with no waiting weekWith respect to weeks of unemployment beginning after the date of the enactment of this Act and ending on or before December 8, 2009, subparagraph (B) of section 204(a)(2) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) shall not apply. 
6.Effective date 
(a)In generalThe amendments made by sections 2, 3, and 4 shall apply as if included in the enactment of the Supplemental Appropriations Act, 2008, subject to subsection (b). 
(b)Additional benefitsIn applying the amendments made by sections 2 and 3, any additional emergency unemployment compensation made payable by such amendments (which would not otherwise have been payable if such amendments had not been enacted) shall be payable only with respect to any week of unemployment beginning on or after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
